Simmons, C. J.
Where a motion for a new trial is made in term and ordered heard on a certain day in vacation, and, through no fault on thepart of the movant, is not heard on the day appointed, and no order is.taken extending the time, such motion is, by operation of law, returned to the court and remains until called up in its order. It is error to dismiss such a motion because it was not heard at the appointed time. “ Jurisdiction to proceed in term is not lost by an order to hear at chambers.” Higginbotham v. Campbell, 85 Ga. 639 ; Civil Code, § 5485 ; Dozier v. Owens, 63 Ga. 541; Brantley v. Hass, 69 Ga. 748 ; West v. Tones, 69 Ga. 763 ; Carroll v. Ry. Co., 82 Ga. 452 ; Central R. Co. v. Pool, 95 Ga. 410.

Judgment reversed.


All the Justices concurring.